Title: To James Madison from William Hull, 30 April 1806 (Abstract)
From: Hull, William
To: Madison, James


                    § From William Hull. 30 April 1806, Albany. “I have been waiting several days for the Arival of a Vessel here from Boston, which has my effects on board, & has been detained by contrary winds. The wind is now fair, and she is every moment expected. I shall then proceed on my Journey.
                    “I cannot express to you how much I regret, that the Senate have not concurred, in passing the Laws respecting the Territory. I refer principally to that which related to land titles. Instead of returning to a gratefull, contented and happy people, I expect to find them uneasy and dispairing. Believing they have no interest in the Country, they will feel little attachment to it. The Indians being their friends, & much under their influence, will imbibe their temper—placed on the frontiers, separated from the States by a Wilderness & by Savages, every moment being liable to be assailed by a superior force, among a people who have received little, very little but neglect from the goverment, the prospects appear gloomy indeed. When I was with them, I gave them promises. It was all I could give them. They were satisfied. I cannot again repeat them. An honest and fair adjustment of their claims would have given more strength and security, to the Country, than a thousand disciplined Troops. I have made great personal sacrifices in changing my situation, in the hope of being usefull. In the full expectation, that arrangements would have been made, for the improvement and increase of the Territory, I am now removing with my family & all my future prospects to the Country. Gloomy indeed are those prospects—Surrounded by a Savage foe, in the midst of a people, strangers to our language, our customs & manners, without legal titles to property, and no measures adopted by which they can be obtained, and not an acre of land to be offered to new Settlers!
                    “Evident marks of uneasiness have been manifested by the Indians since I left the Country. The causes will be now increased. Till the present time, the Canadians have entertained an expectation of receiving titles to their property. I fear it will be impossible to keep that hope alive.
                    “I regret, Sir, the necessity of presenting so unpleasant a picture. I hope we shall not realize the evils, which in the present state of things, appear to threaten us. Judge Woodward in his letters to me, intimates an intention to resign. An event of that kind would be a great public loss. I sincerely hope, he will be induced to continue in his Office. It however can hardly be expected that a man of his talents, will be willing to remove from the World, & barely exist on $800. a year. The other Judges & Secretary, who are all men of talents, must and will abandon their situations.
                    “Unpleasant as my prospects are, I am determined to proceed, and shall exert my best talents, to promote the views of the goverment.”
                